DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/28/2020, 5/13/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the phrase “each of which” is not clear, what it refers to.
Regarding claim 1, the phrase “in such a way” is not clear, what it refers to.
Regarding claims 1, 14, the phrase “associated with it” is not clear, what it refers to.
Regarding claim 1, the phrase “a first lever” is not clear, whether it the same with “at least one first lever”.
 	Regarding claim 13, the phrase “each first lever constitutes” is not clear, what it refers to. Also the phrase “coupled to it for movement” is not clear, whether refers to what part.
 	Regarding claim 14, the term “constituting” is not clear, whether means to form or comprising.
 	Regarding claim 14, the phrase “with it” is not clear, what it refers to.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Hasegawa et al. (8,814,638).
 	Hasegawa et al. in figures 1-12, disclose an air-flap apparatus, comprising an air-flap carrier (22) having an air passage opening that is flowthrough-capable 
 	Regarding claim 13, Hasegawa et al. in figure 3, disclose each first lever (31c) constitutes or form with the two air flaps coupled to it for movement together and with the air-flap carrier, a four-joint linkage whose frame is the air-flap carrier, whose links are the two air flaps, and whose coupler is said each first lever.  
	Regarding claim 26, Hasegawa et al. in figures 1-12 and col. 10-12, disclose the air-flap drive system, which is signal-transferringly connected to a control apparatus (when an engine becomes a high temperature or the like the actuator is allowed to move a link mechanism). The control apparatus being embodied to detect a movement blockage of the air-flap drive system and to output a damage message signal in the event of such detection.

Allowable Subject Matter
Claims 14-25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record don’t disclose a detection lever comprising a first engagement and a first counterpart engagement configuration, which is provided on the air-flap carrier. 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU VAN PHAN whose telephone number is (571)272-6696. The examiner can normally be reached Monday to Friday 8:00 to 4:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAU V PHAN/Primary Examiner, Art Unit 3618